DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
            Applicant's arguments and amendments received February 25, 2021 have been fully considered.  With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose [see applicant argument pages 7-14]. This language corresponds to the newly amended language of claims 1, 8-9, 10-12 and 13. 
            As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.

Claim Objections
Claims 4-5 objected to because of the following informalities:  Claims 4 and 5 are amended, however applicant did not follow proper format for amended claims.  Any add or canceled limitation within the claims need address it by underline or strikethrough the canceled limitation.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8-9, 11, 13-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. US 2004/0013398 and Xu et al. US 7,593,618 further in view of Kozloski et al. US 2016/0371992.

ds to claim 1, Miura discloses a computer implemented method for shaping videos (see content supplier to give the viewer the impression or to acquire the evaluation from the viewer, as the content supplier expected from the viewer, in connection with the feeling or interest the viewer has shown on the content..—paragraph 0123), comprising: determining, using a processor (see system controller 7 controls the content replay characteristics to change the story development of the content..-- paragraphs 0117, 0181); however, Miura fails to explicitly discloses determining a degree of modification for a video, but Xu discloses determining a degree of modification for a video (See three level of editing video, the determining step is processed based selection either one or more of techniques..--col. 1 lines 29-34). Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Xu into a system of Miura in order to determining a degree of compression for a video, as a result user able to manipulated  displayed video data per user preferences. Furthermore, Miura discloses using the processor based on the existing medical condition of the user to protect the user from adverse reactions to the video (see system controller 7 controls the content replay characteristics to change the story development of the content..—paragraphs 111, 117, 0181, 0189-0196); in addition Xu discloses selecting a sub-segment of the video to modify (see extraction of the "most interesting" video clips and concatenation of them together in a "trailer”..[Extracting reads sub-segment since a portion frames extracted]..--col. 2 lines 6-46); modifying the sub-segment to constrain sensitive material in the video in accordance with the existing medical condition of the user to protect the user (see extraction of the "most interesting" video clips and concatenation of them together in a "trailer” col. 2 lines 6-46, col. 6 lines 15-43 and see existing medical condition of user as outlined with art of Miura); generating a modified video content by incorporating the modified sub-segment into the video (see col. 2 lines 6-46, col. 6 lines 15-43); further Miura discloses displaying the modified video for the user (see sent to a picture display device..—paragraph 0075). 
Furthermore, Miura and Xu fails to explicitly teach, but Kozlosk teaches determine an existing medical condition of a user from a medical profile of the user (see the user’s profile may list medical conditions, such as autism or Alzheimer's disease, which may affect the user's ability to comprehend an instructional video, or may list medications currently taken by the user, which may cause drowsiness or brain fog..—paragraphs 0047, 0060). Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kozloski into a system of Miura and Xu in order to determining an existing medical condition of a user from a medical profile of the user, as a result instructional video is selected in the set of instructional videos corresponding to the information on how to perform the procedure based on the user's current cognitive state indicated in the retrieved information regarding the user of the client device..--Abstract.
Note: The motivation that was applied to claim 1 above, applies equally as well to claims 2, 4-5, 8-9, 11, 13-14, 16-17 and 20 as presented blow. 

In regards to claim 2, Miura, Xu and Kozloski discloses a method of claim 1, furthermore, Miura discloses wherein generating the modified video content comprises deleting the sub-segment (see story development may be changed or deleted..—paragraph 0110).

 method of claim 2, furthermore, Miura discloses wherein the deleted sub-segment comprises sensitive material that is contraindicated by the existing medical condition (see [claim interpretation of medical condition consider based on applicant disclosure, and the limitation consider as an open ended interpretation, since applicant discloses present medical condition as example], as such see at least para. 0191 of Miura fluctuations in the eye opening degree and time variations in the blinkless period, or mouth expressions..-- paragraphs 0095, 0189-0191).

In regards to claim 5, Miura, Xu and Kozloski discloses a method of claim 2, furthermore, Xu discloses wherein the video is educational material and the deleted sub-segment covers material that the user has already mastered (see preventing certain classes of database users from viewing them. The filtering or censorship used to eliminate materials that are not interested for user and the materials consider known to user..--col. 4 lines 28-35).

In regards to claim 8, Miura, Xu and Kozloski discloses a method of claim 1, furthermore, Kozloski discloses wherein the medical profile further includes baseline vital information and psychological factors (see user information 336 includes user profile 340, medical history 342, work history 344, educational history 346, how-to instructional video search history 348, list of previously viewed how-to instructional video 350, physiological baseline data 352, monitored user data 354, and user feedback 356..—paragraphs 0047, 0060).

In regards to claim 9, Miura, Xu and Kozloski discloses a method of claim 1, furthermore, Kozloski discloses the existing medical condition includes a high risk of heart disease (see .

Claim 12 lists similar elements of claim 1.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12. 
Claims 11 and 13 list all similar elements of claim 1, but in non-transitory computer readable storage medium and system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 11 and 13. Furthermore, Miura discloses non-transitory computer readable storage medium (see paragraph 0204).
Claims 14, 16-17 and 20 list all similar elements of claims 2, 4-5 and 8, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 2, 4-5 and 8 applies equally as well to claims 14, 16-17 and 20. 

Claim Rejections - 35 USC § 103

Claims 10 rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. US 2004/0013398, Xu et al. US 7,593,618 and Kozloski et al. US 2016/0371992 further in view of Williams US 5,761,525.

 method of claim 1, however, Miura, Xu and Kozloski fails to explicitly discloses, but Williams discloses further comprising determining at least one temporal circumstance by accessing calendar information of the user to determine timing information for scheduled events (see accessing user calendar..--col. 2 lines 3-16). Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Williams into a system of Miura, Xu and Kozloski in order to determining at least temporal circumstance by accessing calendar information of the user to determine timing information for scheduled events, as a result user able to manipulated displayed video data per user preferences time or schedule.

Claim Rejections - 35 USC § 103

Claims 3, 6, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. US 2004/0013398, Xu et al. US 7,593,618 and Kozloski et al. US 2016/0371992 further in view of Beyabani et al. US 2009/0304350.

In regards to claim 3, Miura, Xu and Kozloski discloses a method of claim 2, however, Miura, Xu and Kozloski fails to explicitly discloses, but Beyabni disclsoes wherein generating the modified video comprises inserting a synopsis of a deleted sub-segment (see remove one or more of the segments 120a-120d, insert a segment from the video library 150 into a particular location…--paragraph 0025).
Accordingly, it would have been obvious to one ordinary skill in the art at before the effective filing date of the claimed invention to combine the teaching of Beyabani into a system of Miura, 
Note: The motivation that was applied to claim 3 above, applies equally as well to claims 6, 15 and 18 as presented blow. 
In regards to claim 6, Miura, Xu and Kozloski discloses a method of claim 1, furthermore, Beyabani discloses wherein modifying the sub-segment comprises inserting material into the sub-segment (.see digital video recorder restore segments…--paragraph 0031).

Claims 15 and 18 list all similar elements of claims 3 and 6, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 3 and 6 applies equally as well to claims 15 and 18. Furthermore, Xu discloses system (see col. 8 lines 41-46).

Claim Rejections - 35 USC § 103

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. US 2004/0013398, Xu et al. US 7,593,618 and Kozloski et al. US 2016/0371992 further in view of Bloch et al. US 2015/0181301.

In regards to claim 7, Miura, Xu and Kozloski discloses a method of claim 6, however, Miura Xu and Kozloski fail to explicitly discloses, but Bloch discloses wherein inserting material into the sub-segment comprises inserting product placement (see insert commercials into the video stream during live broadcast..—paragraphs 0045, 0049). 
Accordingly, it would have been obvious to one ordinary skill in the art at the time of the invention was filed to combine the teaching of Bloch into a system of Miura Xu and Kozloski in order to inserting material into the sub-segment comprises inserting product placement, as a result user able to navigate commercial while watching live broadcast.
Note: The motivation that was applied to claim 7 above, applies equally as well to claim 19 as presented blow. 

Claim 19 list all the same elements of claim 7, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 
19. 
Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2008/0101660
US 9,584,874
US 9,965,129
US 2009/0132441
US 2003/0188316



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL T TEKLE/Examiner, Art Unit 2481     

                                                 /EILEEN M ADAMS/                                                   Primary Examiner, Art Unit 2481